TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00749-CV



          Jeffrey S. Kelly, Pamela K. Kelly and Jeff Kelly Construction, Appellants

                                                  v.

        Stock Building Supply of Texas, L.P. d/b/a Stock Building Supply, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. D-1-GN-08-001020, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The parties to this appeal have filed a joint motion to vacate the trial court’s judgment

and remand to the trial court for the rendition of judgment in accordance with the parties’ settlement

agreement. We grant the motion, vacate the judgment without reference to the merits, and remand

to the trial court for rendition of judgment in accordance with the settlement agreement. See Tex.

R. App. P. 42.1(a)(2)(B).



                                               ___________________________________________

                                               Diane M. Henson, Justice

Before Chief Justice Jones, Justices Patterson and Henson

Vacated and Remanded on Joint Motion

Filed: December 17, 2010